DETAILED ACTION
Allowable Subject Matter
Claims 1-20 are allowed.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the prior art fails to show or reasonably teach in combination the claimed elements of:

Regarding to Claim 1, the applicant claimed “An intake system for an internal combustion engine, the intake system comprising:
…
…wherein the condensate retaining structure is located downstream from the forced induction device within the intake conduit between the intercooler and the internal combustion engine; and
Wherein the condensate retaining structure is disposed in a straight section of the intake conduit.”

Based on the claimed language, the examiner considered the limitation is shown in Fig. 2, Part 210 is the condensate retaining structure.  Based on the teachings of the specification, the amended claimed language and the Remark, the examiner considered that the applicant provided a clear description that the condensate retaining structure is on the straight section of an intake conduit, which means it is a part of the intake conduit, and the arrangement is the condensate retaining structure is located between an internal combustion engine and an intercooler on the intake conduit (please see Fig. 2 for the arrangement).

Based on the teaching of the amended claimed language, the examiner considered that Palm (US2011/0094219 A1) and Rollins (US2015/0447615 A1) would both fail to teach all the limitations of Claim 1.  In Palm, the condensate retaining structure is not disposed in a straight section of the intake conduit (Palm, Fig. 1, Part 90, which is not on a straight section of an intake conduit, and it is not a part of the intake conduit, either).  Rollins fails to show the arrangement of a condensate retaining stricter is located between an intercooler and an internal combustion engine on the intake conduit (Rollins, Fig. 1, Part 14 is where the condensate retaining structure located, and it would fail to teach the arrangement as Claim 1 taught).  Therefore, both references would fail to reflect all the limitations of Claim 1.

The examiner further considered other references, but the references fail to show or reasonably teach in combination all the limitations of Claim 1.  Therefore, Claim 1 is allowed.

Claims 11 and 16 are allowed based on the same reason as Claim 1, and Claims 2-10, 12-15, 17-20 are allowed because the claims ultimately depend from allowable independent claims.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YI-KAI WANG whose telephone number is (313)446-6613.  The examiner can normally be reached on Flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lindsay Low can be reached on 5712721196.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Y.W./             Examiner, Art Unit 3747                                                                                                                                                                                           
/JOSEPH J DALLO/             Primary Examiner, Art Unit 3747